                                                                           FILED
                      UNITED STATES DISTRICT COURT                         NO'!   07   2018
                                                                           U.$.DYRICTCOUt
                       WESTERN DISTRICT OF TEXAS                                   O TEXAS
                          SAN ANTONIO DIVISION                                    DEPUTY CL

USA                                      §
                                         §         CRIMINAL NO:
vs.                                      §         SA:17-CR-00380(2)-DAE
                                         §
(2)   Vernon C. Farthing   III           §




                                 LIST OF WITNESSES
                                      Jury Trial
FOR UNITED STATES                            FOR DEFENDANT (2
1.        Monroe E. Giese                    1.      Roy Alvarado
2.        Charles Lewing                     2.      Saul Herrera
3.        Roy Alvarado                       3.      Vernon C. Farthing III
4.        Lori Schwartzmiller                4.      Kelly Rowe
5.        Liz Campos                         5.      Robin Green
6.        Saul Herrera                       6.      Dr. Vernon Farthing
7.        Jimmy Galindo                      7.      Charles Key
8.        Carol Mace                         8.      Charles "Chuck" Darter
9.        Don Houston                        9.      Joseph Gunja
10.                                          10.
11.                                          11.
12.                                          12.
13.                                          13.
14.                                          14.
15.                                          15.
